Case 3:17-cv-00601-MHL Document 99 Filed 04/22/19 Page 1 of 5 PageID# 1572

                                                                                    n    L          m. M

                                                                                     APR 2 2 2019
                              UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA CLERK, U.S. DISTRICT COURT
                                                                                     RICHMOND. VA
                                    RICHMOND DIVISION


 ROBERT DAVID STEELE,

                                    Plaintiff,            17-CV-0060I-MHL


                  -against-                      NOTICE OF HARMLESS ERROR
                                                 PURSUANT TO FRCP RULE 61 BY
 JASON GOODMAN,                                    INTERVENOR-APPLICANT D.
                                                        GEORGE SWEIGERT
                                 Defendant.



NOTICE OF HARMLESS ERROR PURSUANT TO FRCP RULE 61 BY INTERVENOR-
                           APPLICANT D.GEORGE SWEIGERT




1.     Notice should be taken by the clerk ofthe court and all parties that the pro se interested

party and non-attorney layman known as D. GEORGE SWEIGERT is providing this document

to verify that a copy ofthe pleading "AMENDED MOTION"and accompanying documents was

forwarded to defendant Susan A. Lutzke on April 9,2019. This matter is further explained in the

true and accurate copy ofthe cover letter provided to Ms. Lutzke, with a copy sent to the Clerk

ofthe Court(see attached).

2.     Pursuant to Local Rule 83.1(M)I hereby certify under the penalties of perjury that

no attorney has assisted in the preparation of this document.


I hereby certify that all ofthe foregoing is truthful and accurate imder the penalties of pequry.

Signed this I?"' day of April, 2019.




                                                                                             pro se
Case 3:17-cv-00601-MHL Document 99 Filed 04/22/19 Page 2 of 5 PageID# 1573




                                                                              D.G.Sweigert, c/o
                                                                                   P.O. Box 152
                                                                                Mesa,AZ85211
                                                                 SDoliaiion-notice&)maUbox.ore


                                                                                   April 9,2019

TO:
Susan Homes,
aka Susan A. Lutzke
2608 Leisure Drive
Apt. B
Fort Collins, CO 80525

SUBJECT:       CASE #: 3:17-cv-00601-MHL, USDC - Eastern District of Virginia -(Richmond)

Dear Madam,

As you may be aware District Judge M. Hannah Lauck has issued an ORDER requiring your
response to the enclosed pleadings. Your attention is kindly directed to ORDERS of3/31/2019
(docket no. 86)and 4/2/2019(docket no. 90)which you have received via US mail. Your
response is due to the Court by April 23"^^, 2019.

Due to an oversight, your name was not listed on the CERTIFICATE OF SERVICE filed with
the Court on this date. Therefore,enclosed please find the pleadings that require your response.


Thank you for your cooperation.


Warm regards,


 . G. Sweigert
Case 3:17-cv-00601-MHL Document 99 Filed 04/22/19 Page 3 of 5 PageID# 1574




Copy provided:


Clerk ofthe Court

Suite 3000

U.S. District Court

701E.Broad St.

Richmond,VA 23219
Case 3:17-cv-00601-MHL Document 99 Filed 04/22/19 Page 4 of 5 PageID# 1575




                               UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


 ROBERT DAVID STEELE,

                                    Plaintiff,             17-CV-00601-MHL


                   -against-                             LOCAL RULE 83.1(M)
                                                           CERTIFICATION
 JASON GOODMAN,

                                  Defendant.


                          LOCAL RULE 83.1(MI CERTIFICATION




1.      GHOST WRITING CERTIFICATION. I(the undersigned) declare under penalty

of perjury that: NO ATTORNEY HAS PREPARED,OR ASSISTED IN THE

PREPARTION OF THE MEMORANDUM OF LAW.



I hereby attest that the foregoing is true and accurate under the penalties of perjury on this 17"'

day of April, 2019.


                                                                         Pro Se D. George Sweigert

                                                                  D.GEORGE SWEIGERT,C/0
                                                                                     P.O.BOX 152
                                                                                  MESA,AZ 85211
                                                                  Spoliation-notice@niailbox.org
Case 3:17-cv-00601-MHL Document 99 Filed 04/22/19 Page 5 of 5 PageID# 1576




It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

with First Class mail postage affixed and addressed to the following parties:

  Clerk of the Court              Jason Goodman                    Susan Homes,
 U.S. District Court              252 7th Avenue                   aka Susan A.Lutzke
 701 E. Broad St.                 Suite 6-S                        2608 Leisure Drive
 Richmond,VA 23219                New York,NY 10001                Apt. B
                                                                   Fort Collins, CO 80525




I hereby attest that the foregoing is true and accurate under the penalties of pequry on this 17^

day of April, 2019.


                                                                                                    /


                                                                D.GEORGE SWEIGERT,C/O
                                                                                    P.O. BOX 152
                                                                                MESA,AZ 85211
